Citation Nr: 0702427	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence was received to reopen the 
claim for service connection for post traumatic stress 
disorder (PTSD) and if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  He served in Vietnam from June 1968 to June 
1969 and was awarded the Vietnam Service Medal.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in December 2003 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Detroit, which denied entitlement to service connection for 
PTSD.    

Review of the record reveals that service connection for PTSD 
was denied in December 1995.  The veteran was notified of 
this decision in December 1995 and he did not file an appeal.  
This decision is final.  38 U.S.C.A. § 7105 (West 2002).  The 
Board is required to first consider whether new and material 
evidence had been presented before the merits of claim can be 
considered; and the Board can make an initial determination 
as to whether evidence is "new and material."  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As such, the Board 
has recharacterized the issue as whether new and material 
evidence has been received to reopen the claim for service 
connection for PTSD.     

In August 2006, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  In a December 1995 rating decision, the RO denied service 
connection for PTSD.  The veteran was notified of this 
decision and he did not file an appeal.  

2.  Evidence received since the December 1995 rating decision 
is not cumulative or redundant; and by itself or in 
connection with the evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for PTSD.       


CONCLUSIONS OF LAW

1.  The RO's December 1995 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Evidence added to the record since the December 1995 
rating decision is new and material; thus, the claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The claim to reopen now before the Board was received at the 
RO in February 2003.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), definition of new and material evidence, 
which became effective August 29, 2001.  In this case, the 
revised provisions of 38 C.F.R. § 3.156(a) are applicable.  

The Court of Appeals for Veterans Claims (Court) has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  
Regarding the application to reopen the claim for service 
connection for PTSD, in view of the Board's favorable 
decision to reopen the claim, further assistance is 
unnecessary to aid the veteran in substantiating the claim to 
reopen.    

Legal Criteria

Service connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304(f) (2006).  
With respect to the third element, if the evidence shows that 
the veteran engaged in combat and he is claiming a combat 
related stressor, no credible supporting evidence is 
required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  
A veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   Credible 
supporting evidence need not corroborate every detail of a 
claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  The records need only imply the veteran's 
participation (e.g., to not controvert the veteran's 
assertion that he was present when the events the records 
establish that his unit experienced occurred).  See Pentecost 
v. Principi, 16 Vet. App. 124, 128-129 (2002).

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2006). 

A final decision cannot be reopened unless new and material 
evidence is presented.  A claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

In a December 1995 rating decision, the RO denied the claim 
for entitlement to service connection for PTSD on the basis 
that the evidence did not confirm a current diagnosis of PTSD 
and the claimed stressor was not verified.  The evidence of 
record at the time of the December 1995 rating decision 
consisted of the service medical records and a report from 
the Health Care for Homeless Veterans dated December 1994.  
Notice of this decision was sent to the Agent Cashier of the 
RO in accordance with 38 C.F.R. § 1.710 (d).  The veteran did 
not appeal this decision.  Thus, the rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In February 2003, the veteran filed an application to reopen 
the claim for service connection for PTSD.  The evidence 
submitted since the December 1995 rating decision includes VA 
treatment records from the Battle Creek medical facility 
dated from December 1994 to June 2006, VA treatment records 
from the Allen Park medical facility dated from January 1995 
to September 1995, a PTSD questionnaire dated in September 
2003, VA examination reports dated in November 2003 and 
January 2006, and the veteran's testimony before the RO in 
October 2005 and before the Board in August 2006. 

The VA treatment records from the Battle Creek medical 
facility reflect a diagnosis of PTSD and show that the 
veteran was in a PTSD treatment program.  The January 2006 VA 
psychiatric examination report reflects a diagnosis of PTSD, 
combat related.  This evidence is new because it had not been 
previously submitted to agency decisionmakers, and is neither 
cumulative nor redundant.  This evidence is material because 
it relates to an unestablished fact necessary to substantiate 
the claim and it raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.  
One basis for the initial denial was that the evidence did 
not establish a diagnosis of PTSD.  This evidence establishes 
that the veteran has a current diagnosis of PTSD.  

The Board finds the September 2003 PTSD questionnaire and the 
veteran's hearing testimony to be new and material evidence.  
The evidence is new because it had not been previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  This evidence is material because it relates 
to an unestablished fact necessary to substantiate the claim 
and it raises a reasonable possibility of substantiating the 
claim for service connection for PTSD.  One basis for the 
initial denial was that there was no evidence of a verified 
stressor event in service.  In the September 2003 PTSD 
questionnaire and at the hearings before the RO and the 
Board, the veteran described stressor events in service.  
This evidence relates to an unestablished fact necessary to 
substantiate the claim, which is whether the veteran 
experienced a stressor event in service which caused the 
PTSD.  The Board notes that once a veteran presents evidence 
of an in-service stressor event, the next step in the 
analysis is to determine if the stressor event is verified.  
The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  Thus, this evidence is new and material, and the 
claim is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened and the appeal is 
granted to that extent.  


REMAND

The veteran contends that he has PTSD due to traumatic events 
during his service in Vietnam.  In order for service 
connection to be awarded for PTSD, three elements must be 
present: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R.§ 3.304(f) (2006).  With respect to 
the third element, if the evidence shows that the veteran 
engaged in combat and he is claiming a combat related 
stressor, no credible supporting evidence is required.  Id., 
see Doran v. Brown, 6 Vet. App. 283 (1994).  A veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court held that a 
veteran need not corroborate his actual physical proximity to 
(or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

There is a current diagnosis of PTSD.  PTSD was diagnosed 
upon evaluation in January 2006.  The diagnosis was based on 
the veteran's unverified stressors.  

The service records show that the veteran served in Vietnam 
from June 1968 to June 1969 with the HHC, 1st Battalion, 22nd 
Infantry, 4th Infantry Division.  The veteran's military 
occupational specialty while serving in Vietnam was cook.  
The service records show that the veteran served during the 
Vietnam Counteroffensive Phase V.  He was not awarded any 
medals indicative of combat.   

The veteran has reported one stressor event with a specific 
date (month and year).  In the September 2003 PTSD 
questionnaire, the veteran reported that in June 1968, while 
serving with the 1st Battalion, 22nd Infantry, 4th Infantry 
Division of the 101st Airborne, the hill where the troops 
were stationed was overtaken by the Viet Cong and a lot of 
troops were killed or wounded.  The veteran stated that this 
occurred around "VC Valley."  

The veteran has reported several stressor events with little 
or no specific information.  The September 2003 PTSD 
questionnaire, and at the hearings before the RO and the 
Board, the veteran reported the following stressor events:  
(1) he was a cook in the front line and they were under enemy 
fire and mortar attack and troops died; (2) Soldiers James 
Johnson, Mike James, and Luther Smith were killed in action 
in 1968, (3) a solider named Baker was killed in the field; 
and (4) he fired his weapon at the enemy.  

Review of the record reveals that the RO did attempt to 
obtain credible supporting evidence of the claimed stressors 
by contracting the United States Armed Services Center for 
Research of Unit Records (USASCRUR) renamed United States 
Army and Joint Services Records Research Center (JSRRC), but 
a response from JSRRC (formerly USASCRUR) is not of record.  
The Board finds that additional efforts are warranted in 
order to obtain credible supporting evidence for the reported 
stressors.

Review of the record reveals that the veteran is treated for 
PTSD at the VA medical facility in Battle Creek.  The Board 
finds that the RO should make an attempt and obtain the VA 
treatment records from the Battle Creek VA medical facility 
dated from June 2006.  The Board is obligated to seek these 
records prior to adjudicating the appeal.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002).

Accordingly, this case is remanded for the following action: 

1.  The AMC/RO should make an attempt and 
obtain the VA treatment records for the 
treatment of PTSD from the Battle Creek 
VA medical facility dated from June 2006.  

2.  The AMC/RO should request that the 
veteran provide specific details of the 
in-service stressors: dates, places, unit 
of assignment at the time of the events, 
description of the events, and names and 
other identifying information concerning 
any other individuals involved in the 
events.  As a minimum, the claim must 
indicate the location and approximate 
time (a 2-month specific date range) of 
the stressful events in question, and the 
unit of assignment at the time the 
stressful event occurred.  Inform the 
veteran that this information is 
necessary to obtain supportive evidence 
of the stressful events and that failure 
to respond or an incomplete response may 
result in denial of the claim.   

3.  Thereafter, the AMC/RO should review 
the entire claims file, including the 
veteran's previous statements of 
stressors, and any additional information 
obtained pursuant to this remand, and 
prepare a summary of all his claimed 
stressors.  The summary should include a 
description of the stressor event which 
occurred in June 1968 (the veteran 
reported that in June 1968, while serving 
with the 1st Battalion, 22nd Infantry, 4th 
Infantry Division of the 101st Airborne, 
the hill where the troops were stationed 
was overtaken by the Viet Cong and a lot 
of troops were killed or wounded.  The 
veteran stated that this occurred around 
VC Valley).  

This summary, copies of the veteran's DD 
Form 214, and a copy of this remand, and 
all associated documents should be sent 
to the JSRRC, Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, 
VA, 22315-3802, for verification of 
stressors.  

The agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  If the 
agency is unable to provide information 
regarding any of the stressors alleged by 
the veteran, it should provide specific 
confirmation of that fact.

4.  If, and only if, it is determined 
that the veteran was exposed to a 
verified stressor in service, then the 
AMC/RO should arrange for the veteran to 
undergo a VA psychiatric examination.  
Any alleged stressors which have been 
verified should be made known to the 
examiner.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
connection with the examination.  

The examiner should identify any 
psychiatric disorders that are present.  
If the examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
indicate whether the diagnosis conforms 
to DSM-IV and specify the stressors 
responsible.  In determining whether or 
not the veteran has PTSD due to an in-
service stressor, only the stressor 
specifically verified by the originating 
agency may be relied upon.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder. 

5.  When the AMC/RO is satisfied that the 
record is complete, the RO should 
consider all new evidence and 
readjudicate the issue of entitlement to 
service connection for PTSD.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


